Exhibit 10.1

 

RIGHT TO SHARES AND WAIVER AGREEMENT

 

This RIGHT TO SHARES AND WAIVER AGREEMENT, dated as of July 24, 2020 (this
“Agreement”) constitutes an agreement between GI Dynamics, Inc., a Delaware
corporation (the “Company”), and Crystal Amber Fund Limited (the “Holder”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Note (as defined below).

 

WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of June 15,
2017 (as amended, the “Purchase Agreement”), between the Company and the Holder,
the Company issued to the Holder a senior secured convertible promissory note in
the aggregate principal amount of US$5,000,000 (as amended, the “Note,” and,
together with the Purchase Agreement, the “Note Documents”);

 

WHEREAS, in connection with the issuance of the Note, the Company and the Holder
also entered into that certain Security Agreement, dated as of June 15, 2017
(the “Security Agreement”), under which the Company granted a security interest
to the Holder to secure the Company’s obligations under the Note;

 

WHEREAS, by written notice to the Company on July 13, 2020, the Holder exercised
its option under Section 2(b) of the Note (the “Conversion Option”) to convert
all of the Outstanding Amount into CHESS Depositary Interests of the Company
(“CDIs”), with each CDI representing 1/50th of a share of the Company’s common
stock, $0.01 par value per share (“Common Stock”), and is thereby entitled to
receive 2,574,873,400 CDIs (the “Conversion CDIs”), representing 51,497,468
shares of Common Stock, upon such conversion of the Note (the “Conversion”); and

 

WHEREAS, in connection with the Holder’s exercise of the Conversion Option, the
Company has issued 1,920,085,200 Conversion CDIs, representing 38,401,704 shares
of Common Stock, to the Holder in accordance with the terms of the Note
Documents (the “CDI Issuance”), and in lieu of issuing the remaining 654,788,200
Conversion CDIs, representing 13,095,764 shares of Common Stock, the Company and
the Holder have agreed to enter into this Agreement whereby the Company shall be
obligated to issue and the Holder shall have the right to the issuance of
13,095,764 shares of Common Stock (the “Shares,” and, such right of the Holder,
the “Right”), subject to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1.Grant of Right; Issuance of Shares.

 

1.1.             Grant of Right in Lieu of CDIs. Upon the terms and subject to
the conditions of this Agreement, and notwithstanding any provisions in the Note
relating to the Conversion Option, including Section 2(b) thereof, the Company
hereby grants the Right to the Holder in lieu of issuing the 654,788,200
Conversion CDIs, representing 13,095,764 shares of Common Stock, that remain
issuable to the Holder in connection with the Conversion.

 

1.2.             Effect of Grant of Right. Immediately upon the grant of the
Right pursuant to Section 1.1 hereof:

 

1.2.1.        The Holder shall surrender and deliver the Note to the Company for
cancellation, and the CDI Issuance, together with the grant of the Right, shall
be deemed the full and final consideration for the cancellation of such Note.

 

1.2.2.        Notwithstanding anything to the contrary in contained in the Note
or otherwise, the Company’s obligations under the Note, including related
contractual obligations, shall be deemed fully paid and satisfied and the Note
shall automatically terminate and have no further force and effect.

 



1

 

 

1.2.3.        The Security Agreement shall be terminated in its entirety without
any further action on the part of the Company or the Holder. Notwithstanding
anything to the contrary in the Security Agreement, all security interests and
other liens granted to or held by the Holder in the Collateral (as defined in
the Security Agreement) shall be terminated, released and discharged. The Holder
shall take all steps reasonably requested by the Company as may be necessary to
release all security interests and other liens granted to or held by the Holder
in the Collateral and hereby authorizes the Company to file any necessary UCC-3
termination statements or other documents that may be necessary or appropriate
to effectuate, evidence or reflect the termination, release and discharge of the
security interests and liens created by the Security Agreement and any other
documents relating to the Note.

 

1.3.             Exercise of Right. The Right shall be automatically exercised,
without any action by any party to this Agreement, immediately effective as of
the time each of the following conditions have been satisfied: (i) the Company
has filed its Restated Certificate (as defined below) with the Delaware
Secretary of State in connection with the consummation of the Company’s
anticipated financing of up to $10 million in shares of the Company’s preferred
stock (the “Financing”), and (ii) the Company has been delisted from the
Official List of the Australian Securities Exchange. Upon such exercise, the
Company shall take all actions necessary to promptly issue the Shares to the
Holder, and the Holder shall be deemed to have become a holder of record of such
shares for all purposes, as of the date of their issuance.

 

1.4.             Acknowledgments and Waiver.

 

1.4.1.        The Holder hereby acknowledges and agrees that the Company’s grant
of the Right to the Holder in lieu of issuing the 654,788,200 Conversion CDIs,
representing 13,095,764 shares of Common Stock, that remain issuable to the
Holder in connection with the Conversion shall not be deemed to be or result in
a breach of the Note Documents.

 

1.4.2.        The Holder further acknowledges that the Company’s authorized but
unissued shares of Common Stock are not presently sufficient to allow the
Company to issue the Shares. Accordingly, the Holder hereby waives its rights
under the Note Documents to make any demand on the Company or otherwise seek any
other remedies available to it for the Shares until such time as the Company, in
connection with the consummation of the Financing, has filed its Second Amended
and Restated Certificate of Incorporation (“Restated Certificate”) to increase
its authorized Common Stock to an amount that is sufficient to permit the
issuance of the Shares.

 

1.5.             Delivery of Shares. The Company shall issue the Shares in book
entry form, registered in the name of the Holder, with notations regarding any
applicable restrictions on transfers imposed under the Note Documents.

 

2.                   Certain Adjustments.

 

2.1.             Stock Dividends and Splits. If the Company, at any time while
the Right exists: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, or (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, then in each case the number of Shares
issuable upon exercise of the Right shall be proportionately adjusted. Any
adjustment made pursuant to this Section 2.1 shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution (provided that if the declaration of such dividend
or distribution is rescinded or otherwise cancelled, then such adjustment shall
be reversed upon notice to the Holder of the termination of such proposed
declaration or distribution as to any unexercised portion of the Right at the
time of such rescission or cancellation) and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 



2

 

 

2.2.             Restrictions. All contractual restrictions applicable to the
shares of the Company’s capital stock issuable upon conversion, as set forth in
the Note Documents, shall be applicable to the Shares.

 

2.3.             Fundamental Transaction. If, at any time while the Right
remains outstanding, (i) the Company effects any merger or consolidation of the
Company with or into another person pursuant to which the Common Stock is
effectively converted and exchanged, the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions
pursuant to which the Common Stock is effectively converted and exchanged, (ii)
any tender offer or exchange offer (whether by the Company or another person) is
completed pursuant to which at least a majority of the outstanding Common Stock
is tendered and exchanged for other securities, cash or property or (iii) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of the Right, the Holder shall
have the right to receive, for each Share, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of one share of Common Stock. Upon the occurrence of any such Fundamental
Transaction, any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) shall succeed to, and be
substituted for the Company (so that from and after the date of such Fundamental
Transaction, the provisions of this Agreement referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Agreement with the same effect as if such Successor Entity had been named as the
Company herein.

 

3.Transfer of Right.

 

3.1.             Transferability. Subject to compliance with any applicable
securities laws, the Right and all rights hereunder are transferable, in whole
or in part, upon written assignment substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer of this Agreement
delivered to the principal office of the Company or its designated agent. Upon
such assignment and, if required, such payment, the Company shall enter into a
new agreement with the assignee or assignees, as applicable, and this Agreement
shall promptly be cancelled. The Right, if properly assigned in accordance
herewith, may be exercised by a new holder for the issue of Shares without
having a new agreement executed.

 

3.2.             Division of Rights. The Right may be divided or combined with
other rights upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
such Rights are to be granted, signed by the Holder or its agent or attorney.

 

4.Miscellaneous.

 

4.1.             Authorized Shares. The Company will take all such reasonable
action as may be necessary to assure that such Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed.
The Company covenants that: (i) it shall use its reasonable best efforts to
fulfill the obligations listed in Section 1.3 of this Agreement as soon as
reasonably practicable, and (ii) all Shares to be issued upon the exercise of
the Right represented by this Agreement will, upon exercise of the automatic
exercise of the Right pursuant to Section 1.3 of this Agreement, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).



 



3

 

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Agreement, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder as set forth in
this Agreement against impairment. Without limiting the generality of the
foregoing, the Company will (i) not increase the par value of any Shares above
the amount payable therefor upon such exercise immediately prior to such
increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Shares upon the exercise of the Right and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Agreement.

 

Before taking any action which would result in an adjustment in the number of
Shares for which the Right provides for, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.

 

4.2.             Governing Law. The terms of this Agreement shall be construed
in accordance with the laws of the State of New York, as applied to contracts
entered into by New York residents within the State of New York, and to be
performed entirely within the State of New York.

 

4.3.             Exclusive Jurisdiction. All actions and proceedings arising out
of, or relating to, this Agreement shall be heard and determined in any state or
federal court sitting in the State of New York, County of New York. The
undersigned, by execution and delivery of this Agreement, expressly and
irrevocably (i) consent and submit to the personal jurisdiction of any of such
courts in any such action or proceeding; and (ii) waive any claim or defense in
any such action or proceeding based on any alleged lack of personal
jurisdiction, improper venue or forum non conveniens or any similar basis.

 

4.4.             Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies. Without limiting any other provision of this Agreement or the Note
Documents, as applicable, if the Company willfully and knowingly fails to comply
with any provision of this Agreement, which results in any material damages to
the Holder, the Company shall pay to the Holder such amounts as shall be
sufficient to cover any costs and expenses including, but not limited to,
reasonable attorneys’ fees, including those of appellate proceedings, incurred
by the Holder in collecting any amounts due pursuant hereto or in otherwise
enforcing any of its rights, powers or remedies hereunder.

 

4.5.             Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[Signature Page Follows]

 



4

 

 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.

  COMPANY:       GI Dynamics, Inc.       By:  /s/ Scott Schorer   Name: Scott
Schorer   Title:  President               HOLDER:       Crystal Amber Fund
Limited       By: /s/ Laurence McNairn   Name: Laurence McNairn   Title:
Director         Executed by Crystal Amber Asset Management (Guernsey) Ltd as
Investment Manager of Crystal Amber Fund Limited



 

[Signature Page to Right to Shares and Waiver Agreement]



5

 